



COURT OF APPEAL FOR ONTARIO

CITATION: Akagi v.
    Synergy Group (2000) Inc., 2015 ONCA 368

DATE: 20150522

DOCKET: C57582, C59494, C59496, C59497, C59498,

C59499, C59500, C59508, C59509, C59510, C59511

Simmons, Blair and Juriansz JJ.A.

BETWEEN

Trent Akagi

Applicant

(Respondent)

and

Synergy Group (2000) Inc. (aka Synergy Group
    Inc., Synergy Group 2000 Inc., The Synergy Group 2000 Inc., The Synergy Group,
    Inc., (2000), The Synergy Group Incorporated, The Synergy Group 2000
    Incorporated) and Integrated Business Concepts Inc.

Respondents

(Appellants)

J. Lisus and J. Renihan, for the appellants, Student
    Housing Canada and R.V. Inc.

J. Spotswood and W. McDowell, for the appellants,
    Integrated Business Concepts Inc. and Vincent Villanti

D. Magisano and S. Puddister, for the appellant, Ravendra
    Chaudhary

M. Katzman, for the appellants, Synergy Group (2000)
    Inc., Shane Smith, Nadine Theresa Smith, David Prentice, and Jean Lucien Breau
    and 1893700 Ontario Limited.

J. Leon and R. Promislow, for the respondent, J.P. Graci
    & Associates (the court appointed receiver)

T. Corsianos, for the respondent, Trent Akagi

Heard: December 12, 2014

On appeal from the orders of Justice Colin Campbell of
    the Superior Court of Justice, dated June 14, 2013, June 24, 2013, June 28,
    2013, August 2, 2013, and September 16, 2013.

R.A. Blair J.A.:

OVERVIEW

[1]

The
    appointment of a receiver in a civil proceeding is not tantamount to a criminal
    investigation or a public inquiry.  Regrettably, those responsible for
    obtaining the appointment in this case thought that it was.  As a result, the receivership
    proceeded on an entirely misguided course.

[2]

Mr.
    Akagi contributed funds to a tax program, marketed and sold by the Synergy
    Group.  It was supposed to generate tax loss allocations for him, but did not. 
    He sued Synergy Group (2000) Inc. (Synergy) and certain individuals
    associated with it for fraud and obtained default judgment in the amount of
    approximately $137,000.  On June 14, 2013, Mr. Akagi applied for, and obtained,
    an
ex parte
order appointing a receiver over all assets, undertakings
    and property of Synergy and an additional company, Integrated Business Concepts
    Inc. (IBC).

[3]

The
    primary evidence in support of the application consisted of a three-page
    affidavit sworn by Mr. Akagi and copies of three affidavits from representatives
    of the Canadian Revenue Agency (the CRA).  The representatives affidavits
    outlined the details of a CRA investigation into the tax loss allocation scheme
    and indicated that, besides Mr. Akagi, there may be as many as 3800 other
    investors who were defrauded.  The materials did not disclose that the CRA
    investigation had been terminated in February 2013  some four months before Mr.
    Agaki brought the
ex parte
application.

[4]

Subsequently,
    through a series of further
ex parte
applications, the receivership
    order morphed into a wide-ranging investigative receivership, freezing and
    otherwise reaching the assets of 43 additional individuals and entities
    (including authorizing the registration of certificates of pending litigation
    against their properties).  None of the additional targets was a party to the receivership
    proceeding, only three had any connection to the underlying Akagi action, and
    only two were actually judgment debtors.

[5]

On
    September 16, 2013, the appellants moved before the application judge in a
    come-back proceeding to set aside the receivership orders.  Their application
    was dismissed.  They now appeal from the September 16 order and the previous
ex
    parte
orders.

[6]

All
    of the receivership orders were sought and obtained pursuant to s. 101 of the
Courts
    of Justice Act
, R.S.O. 1990, c. C.43, which gives the court broad powers
    to make such an order where it appears to a judge of the court to be just or
    convenient to do so.  Accordingly, the appeal does not involve issues that may
    arise in connection with the appointment of a receiver under the numerous other
    statutes that contain such powers, or by way of a private appointment by a
    secured creditor under a security document.  Nor does the appeal concern a
    class proceeding or other form of representative action.

[7]

Mr.
    Akagi is an unsecured judgment creditor.  However, it is apparent from the
    record that the relief sought was intended to reach far beyond his interests in
    that capacity.  It was intended to empower the Receiver to root out the details
    of the broader tax allocation scheme as it affected a large number of other
    investors beyond Mr. Akagi  although to what end is unclear, as there is no
    pending or intended proceeding on behalf of those investors.

[8]

For
    the reasons that follow, I would allow the appeal and set aside all of the
    contested orders.

FACTUAL BACKGROUND

The Tax Loss Allocation Scheme

[9]

Mr.
    Akagi invested more than $100,000 through Synergy in what he understood were
    small businesses managed by IBC that would generate legitimate business
    losses.  Synergys Tax Reduction Strategy program was misrepresented to him
    as a means of achieving substantial tax savings through the allocation to him
    of his proportionate share of those losses.

[10]

Mr. Akagi made an
    initial investment of $20,000 in November 2006.  He received documentary
    confirmation: that he and Synergy agreed to explore alternative income tax
    strategies by purchasing units in small to medium businesses; that Synergy, as
    Transfer Agent, was to act as liaison between Mr. Akagi and IBC to facilitate
    the placement of capital intosmall and medium sized, privately owned
    businesses; and that IBC agree[ed] to execute the purchase on behalf of the
    Purchaser, provide complete documentation to support the purchase and any
    related tax benefit and provide all necessary follow-up documentation and
    service in the event that [the CRA] requests substantiating proof of
    Purchasers Participation and any resulting Income Tax Deduction Claims.

[11]

In March 2007, Mr.
    Akagi received a documentary package from Synergy for the purposes of preparing
    his 2006 tax returns.  The business entity in which he had purportedly invested
    was said to have suffered a total loss of $164,500, of which his proportionate
    share was $104,000. Mr. Akagi deducted that amount and received a tax credit of
    $27,262.10.

[12]

Having received that
    benefit, Mr. Akagi invested a further $90,000 with Synergy for the purposes of
    his 2007 taxation year.  He received the same type of documentary
    confirmation.  At the end of February 2008, he received a letter from an entity
    known as the International Business Consultants Association (IBCA) enclosing
    a cheque in the amount of $248.78, purportedly representing his share of IBCAs
    profits for the 2007 year.

[13]

The honeymoon was
    short-lived, however.  On March 19, 2008, Mr. Akagi received a letter from the CRA
    stating that an audit was being conducted on IBC with respect to the 2006
    taxation year.  A few days later, Synergy sent a letter advising Mr. Akagi that
    the CRA did not approve of [Synergys] Profit and Loss Business Development
    Program, and that Synergy would not be issuing tax forms for the 2007 tax year
    until it had cleared matters with the CRA.  Mr. Akagi was given the option of
    filling in and returning a form to obtain a refund of his investment for 2007. 
    Although he did so, his $90,000 investment was not returned.

[14]

In December 2008, the CRA
    advised Mr. Akagi that it was questioning his loss claim for 2006 and that it
    was the position of CRA that the IBCA loss arrangement constitutes a sham or
    sham transactions.  In May 2009, Mr. Agaki received a Notice of Re-Assessment
    for the 2006 taxation year, completely disallowing his claimed business losses
    of $104,000.  In the end, the CRA waived some penalties and interest, and Mr.
    Akagi repaid $54,842.58.

The Underlying Proceedings: The Akagi Action

[15]

In August 2009, Mr.
    Akagi commenced an action against Synergy and four individuals connected with
    it  Shane Smith, David Prentice, Sandra Delahaye, and Jean Lucien Breau (the
    Akagi action).  Smith acted and held himself out as the president of
    Synergy.  Prentice acted and held himself out as its vice-president.  Delahaye,
    a chartered accountant, was the salesperson who sold the investment to Mr.
    Akagi.  Breau, according to the corporate records, was the sole shareholder and
    director of Synergy.

[16]

In the action, Mr.
    Akagi claimed $116,575.98 in damages, representing the monetary losses he had
    sustained as a result of what he alleged to be an unlawful conspiracy to
    defraud him.  He also claimed punitive damages.  The defendants were noted in
    default (except for Breau, who was never served), and Mr. Akagi moved, without
    further notice, for default judgment.  In May 2010, Cullity J. granted default
    judgment, awarding Mr. Akagi the claimed compensatory damages plus $25,000 in
    punitive damages.  He dismissed Mr. Agakis claim for equitable tracing because
    he had failed to identify any fund or property in the pleadings to which the
    funds could be traced.

[17]

Immediately upon
    learning of the default judgment, the defendants moved to set it aside. Justice
    Whitaker did so on September 3, 2010.  His order was upheld on appeal, subject
    to the following conditions: (i) the defendants were to pay Mr. Akagi $15,000
    in costs thrown away, plus $7,000 for his costs on appeal; and (ii) the
    defendants were to pay $60,000 to the credit of the action pending the outcome
    of the proceedings.

[18]

The defendants
    complied with these conditions.

[19]

Mr. Akagi subsequently
    moved for summary judgment against Synergy and the defendants Smith and
    Prentice.
[1]
On May 14, 2012, McEwen J. granted summary judgment in the amount of $90,000,
    representing Mr. Akagis outstanding 2007 investment.  However, McEwen J. declined
    to grant summary judgment on the claims for fraud and conspiracy to defraud on
    the basis that the defendants materials raised triable issues on those
    claims.  By agreement of the parties, the $60,000 earlier paid into court to
    the credit of the action remained in court and was not be applied to the
    $90,000 judgment.

[20]

The saga continued,
    however.  Mr. Akagi moved once again to strike the statements of defence of
    Synergy, Smith and Prentice, and for an order directing that the $60,000 be
    paid out to him in partial satisfaction of his $90,000 partial summary
    judgment.  On October 5, 2012, Roberts J. granted that relief.  On January 18,
    2013, Roberts J. made a further order: (i) directing the Registrar to note
    Synergy, Smith and Prentice in default; and (ii) directing Mr. Akagi to proceed
    to trial to determine the issues left to be tried by McEwen J.

[21]

Justice Chiappetta
    heard the undefended trial of the remaining issues and, on April 24, 2013  on
    the basis of the fraud and conspiracy to defraud claims in the Akagi action 
    awarded Mr. Akagi $116,575.98 in compensatory damages, $30,000 in punitive
    damages, and $17,000 in costs. On January 23, 2015, a different panel of this
    court dismissed the appeal from this judgment.

[22]

I note here that the
    $90,000 sum awarded by McEwen J. is a component of the $116,575.98 compensatory
    damages awarded by Chiappeta J.  In the end, Mr. Akagis outstanding claim against
    Synergy, Smith and Prentice is approximately $182,000, consisting of: (i) $116,575.98
    in compensatory damages; (ii) $30,000 in punitive damages; and (iii) $36,000 in
    costs.  From this must be subtracted the $60,000 already paid, leaving a
    balance of approximately $122,000.

[23]

It is this claim that spawned
    the sprawling receivership outlined below.

The Initial
Ex Parte
Receivership Application

[24]

No steps appear to
    have been taken to effect recovery on the judgment.  Nevertheless, on June 14,
    2013  less than two months after the judgment was granted  Mr. Akagi brought
    an
ex parte
application before the Commercial List in Toronto, seeking
    the appointment of J.P. Graci & Associates as Receiver of the assets,
    property and undertakings of Synergy and IBC (IBC had not been made a defendant
    in the Akagi action).

[25]

In support of the initial
    application, Mr. Akagi filed a three-page affidavit characterizing himself as a
    victim of fraud perpetrated by Synergy, Smith and Prentice (as set out in the
    summary judgment materials before McEwen J.), and as a judgment creditor of
    Synergy, Smith and Prentice (the Debtors) as a result of Chiappetta J.s
    judgment awarding him compensatory and punitive damages.

[26]

In addition, without
    swearing as to his belief in the truth of their contents, Mr. Akagi attached
    three documents relating to an investigation by the CRA into the affairs of
    Synergy and IBC: (i) a copy of an Information to Obtain Production Order,
    presented by a CRA officer, Andrew Suga, to a judge five years earlier (in July
    2008); (ii) a copy of an affidavit sworn three years earlier (on June 25, 2010)
    by a CRA officer, Sophie Carswell; and (iii) a copy of a second affidavit sworn
    by Ms. Carswell on March 2, 2012.  Also attached, again without swearing as to
    his belief in the truth of their contents, were copies of three newspaper
    articles regarding the execution of search warrants by the RCMP on June 6, 2013
    (in a matter unrelated to Mr. Akagi, but purporting to relate to Synergy and
    Smith).

[27]

The thrust of the
    information contained in the CRA documents was that, at the time the documents
    were executed, the CRA was conducting a criminal investigation relating to
    Synergy and IBCs tax allocation program.  In particular, CRA officials were
    investigating the affairs of Synergy, IBC, Smith, Prentice and Breau, as well
    as those of the appellants Vincent Villanti (the president of IBC) and Ravendra
    Chaudhary (a chartered accountant working with IBC and Villanti) and various
    other persons.  The tax scheme (defined by Ms. Carswell as the Tax Plan) was
    described as follows:

In the Tax Plan, arms length individuals who purchased units
    as part of the Tax Plan have deducted certain losses in their 2004, 2005 and 2006
    T1 individual income Tax Returns (T1 Returns), which they were led to believe
    were partnership losses validly deductible against other income. These losses
    purportedly originated from the operations of struggling small and medium sized
    enterprises (Joint Venture Partners or JVPs hereinafter) who contributed
    them to a pool of losses by way of signing Joint Venture Partnership Agreements
    with the Independent Business Consulting Association (hereinafter IBCA). No
    such losses are deductible in the T1 Returns of the Unit Purchasers.

The net result of the Alleged Offenders activities is that:

a) Purchasers of units in the Tax Plan (hereinafter Unit
    Purchasers) were defrauded of the money they had paid to the Allege Offenders,
    because what they received for the money paid was not deductible in their
    Income Tax Returns, contrary to what they were led to believe.

b) The Unit Purchasers claimed losses in their respective T1
    Returns for the calendar years 2004, 2005 and 2006, resulting in the understatement
    of their income taxes payable to the Crown, and

c) The Alleged Offenders understated their income from their
    participation in the promotion and sale of the Tax Plan, thus understating the
    taxable income and consequent income tax thereon in their own respective income
    tax returns (corporate and individual) for the taxation years 2004, 2005 and
    2006.

As a result of its findings in the investigation to date, the
    essence of the CRAs theory of the offences currently is that the individuals
    cited above as Alleged Offenders  acting personally or through corporations or
    entities which they controlled, participated in the promotion and sale of the
    Tax Plan which the Affiant believes to be fraudulent because the overwhelming
    majority of JVPs losses as shown on their financial statements were
    fraudulently inflated in arriving at the loss figures shown on the T2124
    Statements of Business Activities issued by the Alleged Offenders to the Unit
    Purchases as part of the Tax Plan.

[28]

The Suga Information
    to Obtain, referred to above, described a similar tax scheme, although in much
    greater detail.

[29]

As noted, Mr. Akagi
    did not say what, if any, knowledge he had of the information contained in the
    Carswell and Suga material or that he believed in the truth of their contents.
    Nor did he or the Receiver  then or at any time during the subsequent
ex
    parte
applications discussed below  disclose that the CRA had terminated
    its investigation in February 2013, four months before the receivership
    application (albeit, as it later turned out, the RCMP was, at the same time,
    conducting a continuing investigation into the same alleged scheme).

[30]

On the basis of this
    record, on June 14, 2013, the application judge granted the receivership order
    sought, stating in a brief four-line endorsement that he was satisfied that
    the grounds for relief sought have been made out and that a Receiving Order
    [should] issue in the form filed.  The Order was made pursuant to s. 101 of
    the
Courts of Justice Act
, R.S.O. 1990, c. C.43.  I shall refer to this
    Order as the Initial Order.

[31]

Mr. Akagi submits that
    the application judge appointed the receiver for the purpose of investigating
    the Synergy Alternative Tax Investment Program
on behalf of all investors
    therein
, and not just on behalf of Mr. Akagi (emphasis added).  However, the
    Initial Order makes no mention of the Synergy Alternative Tax Investment
    Program, much less of the power to investigate any such program.  That said,
    the Receiver appears to have treated the Initial Order as entitling it to
    embark on such an inquiry, and at some point in the evolution of the
    receivership the application judge appears to have accepted that he had put an
    investigative receivership into place.

[32]

What follows is a
    brief description of how the receivership evolved.

The Subsequent
Ex Parte
Expansions of the Receivers
    Powers


June
    24, 2013

[33]

Just ten days after
    the Initial Order, the Receiver applied
ex parte
for expanded powers. 
    It sought authorization to direct financial institutions to disclose
    information and documentation regarding payments and transfers of funds not
    only by Synergy and IBC (the only entities subject to the Initial Order), but
    also by or at the direction of an expanded list of targets:  Independent
    Business Consulting Association, Independent Business Consultants Association,
    Integrated Business Consultants Association, 565819 Ontario Ltd., Vincent
    Villanti, Jean Breau, Larry Haliday, Joe Loshiavo, Shane Smith, David Prentice,
    Ravendra Kumar Chaudhary and Nadine Smith.

[34]

The Receiver did not
    file a notice of motion, notice of application or a factum.  The only
    additional material filed beyond that which informed the Initial Order was the
    Receivers First Report.  In another brief endorsement, the application judge
    granted the order sought.

[35]

As I shall explain
    later, it is at this point that the receivership truly began to embark on its
    impermissible voyage.  The expanded order was sought on the premise that [t]he
    Receivership concerns a tax schemedescribed by Canada Revenue Agency, as set
    out in the excerpt from Ms. Carswells affidavit, set out above.  Based on CRAs
    documents, the scheme was described as involving 3,815 victims, and the
    list of Alleged Offenders in Ms. Carswells affidavit became the expanded
    target list outlined above.

June
    28, 2013

[36]

Still, the Receiver
    was not content.

[37]

Four days later, on
    June 28, the matter was back before the application judge, again
ex parte
with no notice of motion or application, no further evidence and no factum.  This
    time, there was not even an additional Receivers Report.  The Receiver sought
    a further expansion of its powers, authorizing it, amongst other things, to examine
    the financial account statements and related records in the hands of any
    financial institutions of the Debtors and IBC, as well as the others on the expanded
    target list.  The enlarged authority was granted.  In another brief endorsement
    the application judge stated that [h]aving heard from counsel [he was]
    satisfied the relief sought is in the circumstances [was] appropriate and so
    approved in terms of the draft order signed.

August
    2, 2013

[38]

On August 2, 2013 the
    Receiver obtained what can only be described as a breathtakingly broad
    extension of the Initial Order.  Recall that the only judgment debtors of Mr.
    Akagi were  and are  Synergy, Smith and Prentice.  The only respondents on
    the initial application  and the only entities made subject to the Initial
    Order  were Synergy and IBC.  IBC is not, and never has been, a debtor of Mr.
    Akagi.

[39]

Here is what happened
    leading up to August 2.

[40]

On July 30, 2013, the
    Receiver e-mailed the application judge with a copy of its Second Report, dated
    that same date.  On July 31, counsel for the Receiver appeared before the
    application judge, but there is nothing in the court file to indicate what submissions
    were made.  On August 1, counsel for the Receiver e-mailed the application
    judge again, attaching a draft order that would become the August 2 Order.  In
    the e-mail, counsel offered to make themselves available if the judge would
    like a call to discuss the draft order.  There is no record of any such
    discussion.  On August 2, the application judge sent an e-mail to counsel for
    the Receiver, stating: I hereby authorize the attached order to issue.  No
    reasons were provided.

[41]

Again, this order was
    sought and obtained
ex parte
, without any formal notice of motion or
    application, and without any evidence other than the filing of the Receivers
    Second Report.

[42]

The Second Report
    summarized the results of the Receivers investigations after serving the June
    24 and June 28 Disclosure Orders on various financial institutions.  The information
    received included bank statements of a large number of individuals and corporations
    named in the earlier orders or in some way associated or affiliated with them. 
    The Receivers conclusion was that the alleged offenders have set up a complex
    matrix of companies and bank accounts.  It also identified certain properties
    said to be associated with the appellant Chaudhary and others, and certain
    information obtained from the appellants Smith and Prentice at their
    examinations in aid of execution held on July 26, 2013.

[43]

What makes the reach
    of the August 2 Order breathtakingly broad is the following:

·

It extended the Receivers powers to include and apply to: a list
    of 43 additional individuals and entities identified in Schedule A to the
    Order; any affiliates of those individuals or entities (as defined in the
Ontario
    Business Corporations Act
(OBCA)); any corporations or other entities
    directly or indirectly controlled by the individuals listed or of which they
    were directors or officers; any corporation in respect of which the listed
    individuals were entitled to conduct financial transactions; and finally, any
    entity with a registered head office at the premises occupied by Synergy and
    IBC.

·

The Schedule A list was inaccurately defined as comprising
    Additional Debtors.  Of those on the list, only Synergy, Smith and Prentice
    were debtors to Mr. Akagi.

·

The Order contained sweeping injunctive provisions  operating on
    a worldwide scale  enjoining all of the 45 listed individuals and entities
    from dealing with their assets, property or undertakings, wherever located, in
    any way, and freezing their accounts by enjoining any financial institution
    served with the order from disbursing, transferring or dealing with any funds
    or assets deposited in all [their] accounts.

·

The Order authorized the Receiver to register certificates of
    pending litigation against the properties of not only the Debtors and IBC, but the
    41 Additional Debtors listed in Schedule A, despite no action or
    application having been commenced seeking such relief.
[2]
The Courts attention was not drawn to s. 103 of the
Courts of Justice Act
,
    which requires the commencement of an action claiming an interest in land as a
    condition to issuing a certificate of pending litigation.

·

Not only did the Order freeze the accounts of the Debtors and the
    Additional Debtors, it granted the Receiver a $500,000 borrowing charge
    against the frozen funds to fund the Receivers activities.

[44]

All of this evolved
    out of a receivership that could only have been granted in aid of execution of
    Mr. Akagis outstanding judgment of, at most, approximately $122,000, against the
    three judgment Debtors  Synergy, Smith and Prentice.  As noted above, Smith
    and Prentice were not even subject to the Initial Order, nor were they examined
    in aid of execution until July 26, 2013, more than a month
after
the Initial
    Order was made.  Nor was there any evidence before the application judge on the
    initial application  or thereafter for that matter  indicating that Mr. Akagi
    had taken any steps to enforce his judgment or that his recovery was likely to
    be in any jeopardy.  As far as the record shows, none of the Debtors or
    Additional Debtors is insolvent.

[45]

I shall refer to the
ex
    parte
Orders of June 24, June 28 and August 2, 2013, as the Subsequent
    Orders.

The September 16, 2013 Come-back Hearing

[46]

Sometime after the August
    2 Order was granted, the various appellants were notified of the Initial and
    Subsequent Orders.  On August 14, 2013, they applied to the application judge
    to have the orders set aside.  On September 16, 2013, their requests were dealt
    with by way of a come-back hearing, and dismissed for written reasons
    delivered that day. I shall refer to this Order as the Come-Back Hearing
    Order.

[47]

At the come-back
    hearing, the Receiver filed its Third, Fourth and Fifth Reports dated August
    15, September 8 and September 16, 2013.  Mr. Akagi filed a responding motion
    record, as did the appellants.

[48]

The application judge
    dismissed the complaint that the Receiver had breached its obligations to the
    court and to the parties to make full disclosure, by failing to disclose the
    fact that the CRA had terminated its investigation several months before the
    application for the initial order.  He was satisfied there was no lack of full
    disclosure.  There was evidence on the June 14 application that the RCMP was
    investigating the matter and, while there was no specific evidence that the CRA
    had referred the matter to the RCMP, this was implicit in the reference to
    recent search warrant executions by the RCMP.  The application judge concluded
    that there was no suggestion that CRA [had] discontinued to pursue what is its
    concern, namely fraudulent activity in the sale of tax losses to investors
    which lacked reality.

[49]

Secondly, the
    application judge rejected the appellants argument that the materials filed did
    not satisfy the test for injunctive relief (as applied to interim receivers)
    set out in
RJR-MacDonald Inc. v. Canada
, [1994] 1 S.C.R. 311, at
    paras. 47-48.  He concluded:

The second ground for setting aside namely, that the
RJR
    MacDonald
test was not met, does not in my view succeed on this material. 
    It is conceded that there is a serious issue of fraud alleged and given the
    large number of investors (over 3800) of relatively small sums ($10-15,000) I
    conclude it was appropriate that there be an investigative Receiving Order
    issued.  Otherwise many investors would not know of the potential fraud.  The
    irreparable harm on the material clearly extends beyond Mr. Akagi and does
    extend to a great number of other investors who have not the resources to
    pursue to judgment as has Mr. Akagi who remains an unsatisfied judgment debtor.

[50]

Thirdly, the
    application judge rejected the argument that the Initial and Subsequent Orders
    constituted execution before judgment, analogous to a
Mareva
injunction.  In his view, the relief sought was simply a freezing subject to
    further order in support of an ongoing investigation.

[51]

Finally, after
    recognizing the powerful and important intrusion of a receivership order
    under s. 101 of the
Courts of Justice Act
, and acknowledging that the
    test for the appointment of a receiver was comparable to the test for
    interlocutory injunctive relief, the application judge concluded:

Comparable does not mean precisely.  This is a case where some
    3800 investors on their own would not be able to adequately investigate the
    activities of their agent (Synergy) in dealing on their behalf with CRA.  A
    Receiver under s. 101 provides an equitable remedy and in circumstances where,
    as here, its purpose is investigative.  For that reason as in
Loblaws
    Brands Limited v. Thornton
(CV-09-373422) a Receiver may be appointed to
    investigate when other means are not available to answer the legitimate
    concerns of investors.

FINAL OR INTERLOCUTORY ORDER

[52]

Counsel for Mr. Akagi
    advanced two arguments that he submits undermine this Courts jurisdiction to
    hear the current appeal.

[53]

First, he argued that
    the orders under attack are interlocutory and therefore this Court does not
    have jurisdiction to deal with them.  In the circumstances here, I disagree.

[54]

The Initial Order was
    obtained on application.  No relief was claimed other than the appointment of a
    receiver.  There was nothing more to be disposed of once that relief was
    granted. In the context of the proceedings, it was not intended to be interim or
    interlocutory in nature pending the outcome of a proceeding involving Mr. Akagi
    or anyone else.

[55]

Although Mr. Akagis
    counsel refers to the orders as separate receivership orders, the character
    of the Subsequent Orders is unclear because the Receiver did not file a notice
    of motion, notice of application or any formal record on any of the subsequent
ex
    parte
proceedings.

[56]

In any event, they are
    subsumed in the September 16, 2013 Come-Back Hearing Order, which is a final
    order.  It finally disposes of the receivership issues between the parties to
    the Initial Order and between the Receiver and the numerous non-parties caught by
    the Subsequent Orders.  There is no action or application in which any further
    rights will be determined.  There will be no pleadings defining the issues and
    giving the appellants the opportunity to defend.  This conclusion is consistent
    with decisions of this court, faced with similar circumstances, holding that a
    receivership order obtained by way of application is a final order from which
    an appeal lies directly to this Court: see e.g.,
Illidge (Trustee of) v.
    St. James Securities
(2002), 60 O.R. (3d) 155 (C.A.);
Ontario v.
    Shehrazad Non Profit Housing Inc.
, 2007 ONCA 267, 85 O.R. (3d) 81.

[57]

Secondly, counsel for Mr. Akagi argued that a direct appeal to
    this court from the Initial and Subsequent Orders is inappropriate because the
Rules
    of Civil Procedure
provide for the steps to be taken to set aside an
ex
    parte
order. Again, I disagree.  This argument overlooks the fact that the
    come-back hearing effectively provided that very procedure.

[58]

For these reasons, an
    appeal lies to this Court from the Come-Back Hearing Order.

DISCUSSION AND ANALYSIS

[59]

It will be apparent
    from the foregoing narration that, in my view, the receivership orders must be
    set aside.  They stand on a fundamentally flawed premise and are unjustifiably
    overreaching in the powers they grant.  Procedurally, they call for at least a
    word of caution as well, although it is not necessary to dispose of the appeal
    on this basis in view of the more substantive issues raised by the orders.  The
    procedural concerns arise out of the
ex parte
nature of this
    developing set of extraordinary orders, the somewhat casual manner in which
    they were processed, and the failure to make full disclosure.

[60]

I will return
    momentarily to these issues, and to the particulars of this case.  First,
    however, it may be useful (i) to revisit the framework of this proceeding, and
    (ii) to comment briefly on the relatively new notion of an investigative
    receiver  so named for the powers the receiver is granted  as it begins to
    stride across the commercial law landscape.

The Framework of This Proceeding

[61]

The Initial Order and
    Subsequent Orders were sought and obtained by relying on s. 101 of the
Courts
    of Justice Act.
Mr. Akagi is an unsecured judgment creditor with a
    judgment based on fraud.

[62]

This is not the case
    of a secured creditor requesting the appointment of a receiver under its
    security instrument by court order rather than by private appointment.  Nor is
    it a case involving the appointment of a receiver under insolvency legislation,
    such as the
Bankruptcy and Insolvency Act
, R.S.C. 1985, c. B-3 (BIA),
    or under the
Securities Act
,

R.S.O. 1990, c. S.5 (where the
    court has the power to appoint a receiver to protect investors in certain
    circumstances).  As noted earlier, it is not a class proceeding or other form
    of representative action.

[63]

This is a case where a
    judgment creditor seeks to use an unsatisfied judgment as an entrée to obtain a
    receivership in order to freeze the assets and investigate the affairs of not
    only the debtors, but also of a complex mix of related and not-so related
    entities and individuals.  And to do so not to protect his own interests, but those
    of some 3800 other investors who may have been victims of a similar fraud, but
    who have not sought to assert a similar claim.

[64]

This is made clear in
    the initial notice of application, both in the outline of the factual grounds
    for the receivership and in the summary of why Mr. Akagi said it was in the
    interests of justice that the Receiver be appointed.  Ground 10 in the notice
    of application states:

It is in the interests of justice that a Receiver be appointed
    over Synergy and IBC:

(a) Judicial process will ensure that an independent court
    officer will control the process and address competing claims.

(b) The Court appointed Receiver can investigate and work with
    authorities to locate and realize upon assets for the benefit of all creditors.

(c) The complex business structure would make litigation by
    individuals untenable.  The Court appointed Receiver can deal with such
    complexities on behalf of all victims.

(d) The Court appointed Receiver can prevent further wasting of
    assets and help to preserve assets for the benefit of all victims/creditors.

Investigative or Investigatory Receiverships

[65]

The idea of appointing
    a receiver or monitor with investigative powers  and sometimes, with only those
    powers  has emerged in recent years.  This Court has not previously been asked
    to consider whether, or in what circumstances, a s. 101 receiver may be
    empowered in this fashion. For the purposes of this appeal, it is not necessary
    that the contours of such an appointment be traced in a detailed manner.  Suffice
    it to say that the idea of appointing a receiver to investigate into the
    affairs of a debtor is not itself unsound.  Rather, it is the runaway nature of
    the use to which the concept has been put in this case that gives rise to the
    problem.

[66]

Indeed, whether it is
    labelled an investigative receivership or not, there is much to be said in
    favour of such a tool, in my view  when it is utilized in appropriate
    circumstances and with appropriate restraints.  Clearly, there are situations
    where the appointment of a receiver to investigate the affairs of a debtor or to
    review certain transactions  including even, in proper circumstances, the
    affairs of and transactions concerning related non-parties  will be a proper
    exercise of the courts just and convenient authority under s. 101 of the
Courts
    of Justice Act
.  See, for example,
Stroh v. Millers Cove Resources
    Inc.
, [1995] O.J. No. 1376 (Gen. Div.), affd [1995] O.J. No. 1949
    (Div.Ct.);
Udayan Pandya v. Courtney Wallis Simpson
(17 November
    2005), Toronto, 05-CL-6159 (S.C.);
Century Services Inc. v. New World
    Engineering Corp.
(28 July 2006), Toronto, 06-CL-6558 (S.C.);
Loblaw
    Brands Ltd. v. Thornton
, [2009] O.J. No. 1228 (S.C.);
General Electric
    Canada Real Estate Financing Holding Co. v. Liberty Assisted Living
, 2011
    ONSC 4136 (S.C.), affd 2011 ONSC 4704 (Div. Ct.);
DeGroote v. DC
    Entertainment Corp.
, 2013 ONSC 7101;
East Guardian SPC v. Mazur
,
    2014 ONSC 6403;
236523 Ontario Inc. v. Nowack
, 2013 ONSC 7479 (relief
    denied);
Romspen Investment Corp. Hargate Properties Inc.
, 2011 ABQB 759.

[67]

It goes without saying
    that the root principles governing the appointment of any receiver remain in
    play in this context, however, and in this respect, two bookend
    considerations, are particularly germane. On the one hand, the authority of the
    court to appoint a receiver under s. 101 of the
Courts of Justice Act
where it appearsjust or convenient to do so is undoubtedly broad and must be
    shaped by the circumstances of individual cases.  At the same time, however,
    the appointment of a receiver is an extraordinary and intrusive remedy and one
    that should be granted only after a careful balancing of the effect of such an
    order on all of the parties and others who may be affected by the order.  In
    the case of a receivership in aid of execution, at least, the appointment
    requires evidence that the creditors right to recovery is in serious jeopardy. 
    It is the tension between these two considerations that defines the parameters
    of receivership orders in aid of execution.

[68]

A review of some of
    the authorities referred to above will illustrate how these tensions have been
    resolved in the particular context of a receivership clothed with investigative
    powers.

Stroh v. Millers Cove Resources Inc.

[69]

The first is
Stroh
    v. Millers Cove Resources Inc.
, [1995] O.J. No. 1376 (Gen. Div.), affd
    [1995] O.J. No. 1949 (Div.Ct.).  Because it involved an oppression remedy
    claim, the appointment of an inspector under the
OBCA
was an available
    option.
[3]
Justice Farley appointed a receiver to take control of the assets of a company
    and to investigate and conduct an independent review of certain self-dealing
    transactions by the companys majority shareholder, of which the companys
    directors were unaware.  In affirming his decision, the Divisional Court
    underlined that the main thrust of the order was to ensure that the companys
    assets and arrangements [could] be fully examined and considered so that
    future actions [could] then be planned: para. 7.

[70]

It is important to
    note that in
Stroh
the defendant corporation was not an operating
    company and that Farley J. only granted the receivership remedy after
giving
counsel the opportunity to re-attend
    before him and make further submissions about whether the officer to be
    appointed should be a receiver/manager, a monitor, an inspector or something
    else.  He ultimately concluded that the only way the investigation stood any
    chance of success (because of the secrecy of the majority shareholder and the
    power it exercised) was to appoint a receiver with the authority he granted.

[71]

In other words, Farley
    J. carefully fashioned the remedy to meet the needs of the oppression remedy
    claimants in the proceeding.

Udayan Pandya v. Courtney Wallis Simpson and Century
    Services v. New World Engineering Corporation

[72]

A decade later, Ground
    J. made a similar order in
Udayan Pandya v. Courtney Wallis Simpson
(17
    November 2005), Toronto, 05-CL-6159 (S.C.), as did Morawetz J. in
Century
    Services Inc. v. New World Engineering Corporation
(28 July 2006),
    Toronto, 06-CL-6558 (S.C.).  Both cases involved the appointment of a receiver for
    the primary purpose of monitoring and investigating the assets and affairs of
    defendants.

[73]

As Morawetz J.
    reasoned in
Century Services,
the appointment of a receiver was
    necessary to monitor the affairs of the defendants so that a more fulsome
    investigation [could] be undertaken.  No power was given to seize or freeze
    assets and the order was very specific that the receiver shall not operate or
    unduly interfere with the business of the corporate defendants.

[74]

In short, the focus
    was on investigating the affairs of
the defendants
in order to protect
    the rights of
the plaintiff
.  That is, the relief granted was
    carefully designed to meet the needs of the particular proceeding itself
    (unlike here, where the investigative receivership reached numerous non-party
    alleged offenders unrelated to the underlying proceedings to protect the
    interests of thousands of unrelated, non-party victims).

Loblaw Brands Ltd. v. Thornton and General Electric
    Canada Real Estate Financing Holding Co. v. Liberty Assisted Living

[75]

It appears to have
    been D.M. Brown J. (as he then was) who adopted the terminology of an
    investigative or, as he called it, an investigatory receiver.  As far as I
    can determine from the Canadian, American, British and other common law
    jurisprudence, his decisions in
Loblaw Brands Ltd. v. Thornton
, [2009]
    O.J. No. 1228 (S.C.), and
General Electric Canada Real Estate Financing
    Holding Co. v. Liberty Assisted Living
, 2011 ONSC 4136 (S.C.), affd 2011
    ONSC 4704 (Div. Ct.), are the first to have recognized such a receiver as, in
    effect, a specific class of receiver.  Neither of these authorities assists the
    respondent in justifying the receivership as it evolved here, however.

[76]

Loblaw Brands
 a decision upon which the application judge relied  is not this case at
    all.  It involved a fraud perpetrated against Loblaw by an employee (Thornton)
    who diverted about $4.2 million in supplier rebate payments from Loblaw to his
    own company (IBL).

[77]

Prior to the appointment
    of the investigatory receiver, Brown J. had granted a
Norwich Pharmacal
[4]
order followed by a
Mareva
injunction against the assets of Thornton
    and IBL.  Based on the investigation following those orders, Loblaw learned
    that IBLs bank account contained less than $44,000 and Thorntons less than $6,000. 
    On the other hand, the accounts revealed outgoing transfers of over $900,000 for
    payments to various car dealerships, the purchase of a cottage, mortgage
    payments, home improvements and cash transfers to Thorntons son.

[78]

Based on these facts,
    Brown J. appointed a receiver to locate, investigate, and monitor the
    property of Thornton and IBL and to secure access for the Receiver to such
    books, record, documents and information the Receiver considers necessary to
    conduct an investigation of transfers of funds by or from Paul Thornton or IBL,
    or their banks or trust accounts, to the other defendants or other persons:
    para. 17.

[79]

In one sense, this was
    quite a broad order.  However
, Loblaw Brands
is markedly different
    from the present case in a number of ways.

[80]

First, the
Loblaw
receivership was grounded in necessity in relation to the collection of the
    defrauded funds by the claimant Loblaw: given the huge disparity between the
    amount of money diverted from Loblaw to IBL ($4.2 million) and the value of Thornton
    and IBLs known assets (approximately $50,000), Brown J. concluded that
    without the appointment of a receiver the plaintiffs right to recovery could
    be seriously jeopardized: para. 16.  These circumstances do not apply here.
    Mr. Akagi is owed approximately $122,000.  There is no evidence of any dramatic
    disparity between the assets of Synergy, Smith and Prentice (much less IBC) and
    the amount of the outstanding judgment.  Nor is there any evidence that Mr.
    Akagis right to recover on the judgment is in jeopardy.

[81]

Secondly, the
Loblaw
receivership was very carefully tailored to preserve Loblaws right to recover
    without providing the Receiver with overreaching powers to interfere with the
    rights of others.  The
Loblaw
Receivers mandate was to locate,
    investigate and monitor (para. 17); it was not empowered to seize and freeze,
    as was the Receiver here.  Nor were the targeted individuals and entities whose
    assets were encumbered and affairs interfered with anywhere nearly as
    wide-spread or tangentially associated with the parties to the proceeding as is
    the case here.

[82]

Finally, the
Loblaw
receivership was also very
    carefully crafted to protect the interests of Loblaw alone.  Here, however, the
    receivership is more concerned  if not entirely concerned  with protecting
    the interests of the 3800 other investors who are said to have been defrauded
    in the tax allocation scheme. The assets being chased in this receivership are
    not those needed to protect Mr. Akagis interests at all; they relate to the
    interests of those 3800 unrelated, non-party individuals who may or may not
    find themselves in the same situation as Mr. Akagi.

[83]

Nor does Brown J.s decision
    in
General Electric
 a bankruptcy proceeding  provide a basis for justifying
    the orders here.

[84]

General Electric
involved four bankrupt companies and two related non-bankrupt companies that
    were part of a group of companies called the Liberty Group.  The Liberty Group
    owned and operated a number of retirement homes.  Prior to their bankruptcies,
    the four bankrupt companies defaulted on their secured obligations to General
    Electric. The Receiver subsequently assigned the companies into bankruptcy and
    became the trustee in bankruptcy under the BIA.

[85]

In the course of the
    bankruptcy proceeding, it became apparent that, during the bankrupt companies
    period of insolvency, there had been a series of intercompany payments from
    them to the two related but solvent corporations under the Liberty Group
    umbrella: Liberty Assisted Living Inc. (Liberty) and 729285 Ontario Limited
    (729285).  Liberty had been the manager of the retirement homes and 729285
    was a shareholder of the company that held all of the shares of the bankrupt
    companies. In addition, three retirement residences had been sold in the face
    of court orders prohibiting such sales.

[86]

The trustee tried to
    obtain financial information regarding these transactions from the bankrupt
    companies and from Liberty and 729285.  In spite of court orders requiring
    disclosure of the information and requiring the companies officers to attend
    for examinations under s. 163 of the BIA, the information was either not
    provided or, if provided, was inconsistent, unreliable and misleading.  Faced
    with this stonewalling, the trustee sought the appointment of an investigative
    receiver to investigate the affairs of Liberty and 729285.

[87]

Justice Brown granted
    the order with respect to 729285, but declined to do so with respect to
    Liberty.  He concluded there was a strong case that the bankrupt companies had
    made preference payments to 729285 while insolvent. Because the companies had
    provided unreliable and inconsistent information on their s. 163 examinations
    and had compounded that problem by making misrepresentations to the court about
    the true state of the transferred proceeds, he was satisfied, at para. 103,
    that:

Those factors point[ed] to the need to allow an independent
    third party (a) to look into the transactions which took place between the
    Bankrupt Companies and 729285, (b) to ascertain the true state of 729185s
    interest in any of the [funds]  whether they were in trust for others or
    whether the company enjoyed a beneficial interest in them  and, (c) to figure
    out the true state of the affairs regarding those to whom the [funds] were
    paid.

[88]

With respect to
    Liberty, however, Brown declined to grant such an order. Since Liberty had
    managed the bankrupt companies, there were contract-based reasons for payments
    to and from the companies and there was no evidence that the proffered explanations
    were unreliable.

[89]

Again, then,
General
    Electric
is a case where the investigative powers granted to the Receiver
    were carefully weighed and carefully tailored to protect the rights of the
    applicant in relation to the affairs of companies closely related to the
    bankrupt companies.

[90]

Some consistent themes
    emerge from these authorities:

·

The appointment of the investigative receiver is necessary to
    alleviate a risk posed to the plaintiffs right to recovery:
Loblaw Brands
,
    at paras. 10, 14 and 16.

·

The primary objective of investigative receivers is to gather
    information and ascertain the true state of affairs concerning the financial
    dealings and assets of a debtor, or of a debtor and a related network of
    individuals or corporations:
General Electric
(Div. Ct.), at para. 15.
    One authority characterized the investigative receiver as a tool to equalize
    the informational imbalance between debtors and creditors with respect to the
    debtors financial dealings:
East Guardian SPC v. Mazur
, 2014 ONSC
    6403, at para. 75.

·

Generally, the investigative receiver does not control the
    debtors assets or operate its business, leaving the debtor to continue to
    carry on its business in a manner consistent with the preservation of its
    business and property: see e.g.,
Loblaw Brands
, at para. 17;
Century
    Services
.

·

Finally, in all cases the investigative receivership must be carefully
    tailored to what is required to assist in the recovery of the claimants
    judgment while at the same time protecting the defendants interests, and to go
    no further than necessary to achieve these ends.

[91]

An additional theme
    that is reflected in the authorities relates to the application of the
    three-part test set out by the Supreme Court of Canada in
RJR-MacDonald
,
    at paras. 47-48. The
RJR-MacDonald
test requires the applicant to
    demonstrate: (i) that there is a serious issue to be tried;
[5]
(ii) that the creditor will suffer irreparable harm if the relief is not
    granted; and (iii) that the balance of convenience favours the creditor. The
    test is often applied where the receivership order is purely interlocutory and
    ancillary to the pursuit of other relief claimed  where it is, in effect,
    execution before judgment.

[92]

Although the
    application judge applied the test at the time of the Comeback Hearing 
    concluding that it had been met here  I need not dwell on whether that was so,
    or on the role of
RJR-MacDonald
in the receivership context generally,
    for the purposes of this appeal.  The Initial Order, Subsequent Orders, and
    Come-Back Hearing Order must be set aside in any event, in my view, for the
    reasons that follow.

The Investigative Receivership in This Case

[93]

In spite of the
    positive features of investigative receivers, as set out above, there are risks
    as well.  This appeal provides a case in point.  The Receiver, in particular,
    took a useful concept and ran too far with it.  In addition, a number of
    procedural safeguards were at least obscured in the dust of the chase.

The Procedural Issues

[94]

Because of the
    substantive frailties undermining the receivership, it is not necessary to
    determine this appeal based on the procedural issues raised.
[6]
It bears noting, however, that if the matter had not proceeded through the
    numerous steps on an
ex parte
basis, as it did, it would have been
    less likely to have gone astray, as it did. The same may be said of the somewhat
    relaxed procedural approach taken to the proceedings.  Had the normally
    salutary processes of the Commercial List  carefully designed to permit the
    parties to get to the merits of a dispute and resolve them in real time
    without trampling their procedural rights  not been permitted to become overly
    casual, as they did, the galloping nature of the receivership may well have
    been reined in.

[95]

Ex parte
proceedings are to be taken sparingly, and only then on full disclosure and in
    circumstances where it is demonstrated that notice to other parties would
    undermine the purpose of the proceeding.  As Penny J. noted recently in
Re
    CanaSea PetroGas Group Holdings Ltd.
, 2014 ONSC 6116, at para. 28, applicants
    are under high obligations of candor and disclosure on an
ex parte
application.

[96]

At best, the steps
    taken in pursuit of the orders here sailed very close to this line.  There is a
    reason for requiring a proper record of steps taken, including a notice of
    motion or application, a motion or application record, a proper evidentiary
    foundation and adequate judicial reasons: it is otherwise impossible to determine
    subsequently what was at issue and the basis for the order made.  This is
    particularly so where the relief sought involves the extraordinary,
Mareva
-like
    nature of a receivership order, much less a receivership order of the sweep that
    emerged from these proceedings.

[97]

Beyond the Receivers
    failure to prepare any of the above-listed documents, the appellants place
    considerable emphasis on the Receivers failure to disclose, during the
ex
    parte
steps in the proceeding, that the CRA had discontinued its
    investigation  on the particulars of which the applicant relied  in February
    2013, several months before the initial receivership application was made.  It
    was not until almost two weeks
after
the August 2 Order that the
    termination of the CRA investigation was first brought to the Courts attention,
    and even then, it was raised indirectly: in its Third Report, dated August 15,
    2013, the Receiver confirmed that the CRA had referred its investigation to the
    RCMP.

[98]

There was some
    indication in the materials filed when the Initial Order was sought, however,
    that the RCMP was also investigating the matter.  Based on this  despite the
    absence of evidence that the CRA had referred the matter to the RCMP or that
    the CRA had itself discontinued its investigation  the application judge was
    satisfied there was no lack of full disclosure.

[99]

The application judge
    was well-positioned to determine whether he had been misled by any material
    non-disclosure, and his decision in that regard is entitled to deference.  That
    said, in my view, the failure to disclose that the very investigation upon
    which the
ex parte
receivership application was founded had been
    discontinued, at the very least, sailed close to the line of failing to make
    full and fair disclosure.

The Substantive Issues

The Roving Receivership

[100]

The fundamental
    flaw underlying the Initial and Subsequent Orders is the faulty premise that
    the Receiver could be appointed in these circumstances to carry out a broad,
    stand-alone, investigative inquiry  the civil equivalent of a criminal
    investigation or public inquiry  for the purposes of determining whether wrongs
    were suffered by an unidentified hodgepodge of non-party persons who were not
    represented by anyone in the proceedings, who had expressed no interest in
    becoming parties or in having their rights protected in the proceedings, and
    whose interests did not need to be protected  to preserve the interests of the
    appointing creditor.  This flawed premise is compounded by the overreaching
    nature of the relief granted, namely, the authority to both: (i) investigate,
    without notice, the private financial affairs of a myriad of targets only
    indirectly, if at all, related to the defendants, as well as further potential
    targets far beyond the actual debtors and the need to protect Mr. Akagis
    interests; and (ii) tie up and freeze the assets and property of those targets,
    again without notice, pending the termination of the receivership.

[101]

Mr. Akagi sought
    the appointment of a receiver because he had an unsatisfied judgment against
    Synergy, Smith and Prentice for approximately $122,000.  The purpose of
    appointing a receiver in aid of execution under s. 101 of the
Courts of
    Justice Act
is to protect the interests of the claimant seeking the order
    where there is a real risk that its recovery would otherwise be in serious
    jeopardy:
Ryder Truck Rental Canada Ltd. v. 568907 Ontario Ltd (Trustee
    of),
[1987] O.J. No. 2315 (H.C.), at para 6.

[102]

Put simply, the
    reach of the Subsequent Orders granting the Receiver enhanced powers is beyond
    the scope of what could be justified in a single-creditor receivership
    involving an outstanding claim of, at most, perhaps $122,000. To the extent the
    Initial Order was granted for the same roving purpose  as the Receiver submits
    it was  that Order must also be vacated.

[103]

That the
    receivership was intended from the beginning to be  and certainly became  an
    investigation of the affairs of those involved in the broad tax scheme (and of
    others even beyond that) on behalf of 3800 non-party investors is apparent from
    both the position taken by the Receiver and the application judges following
    comment from his September 16 reasons:

This is a case where some 3800 investors on their own would not
    be able to adequately investigate the activities of their agent (Synergy) in
    dealing on their behalf with CRA. A Receiver under s. 101 provides an equitable
    remedy and in circumstances where, as here, its purpose is investigative. For
    that reason as in
Loblaw Brands Limited v. Thornton
(CV-09-373422) a
    Receiver may be appointed to investigate when other means are not available to
    answer legitimate concerns of investors.

[104]

As explained
    above,
Loblaw Brands
is distinguishable from the present case.  While
    I agree that s. 101 provides an equitable remedy for the appointment of an
    investigative receiver in appropriate circumstances, the type of receivership
    envisaged and put into place by the application judge goes beyond what is authorized
    by that provision.

The Initial Order of June 14, 2013

[105]

Even if the Initial
    Order was not granted for the roving purpose discussed above, but only to aid
    the execution of Mr. Akagis judgment (the only legal or equitable basis upon
    which it could have been granted pursuant to s. 101 of the
Courts of
    Justice Act
), it must still be set aside.

[106]

It is true that
    the judgment against Synergy, Smith and Prentice was based on fraud.  However,
    this is insufficient, by itself, to support such an order, in my view.   In
    this context, Mr. Akagi is a judgment creditor.  He was required to show that a
    receivership order freezing and otherwise interfering with the debtors assets 
    and, in this case, not only the debtors assets but the assets of others as
    well  was needed to protect his ability to recover on the debt.

[107]

However, the
    record reflects no evidence of any attempt by Mr. Akagi to collect on the
    judgment in any fashion other than to apply for the appointment of the
    Receiver.  Nor was there any evidence that Synergy or the other defendants had
    insufficient assets to satisfy the judgment, much less that it was necessary to
    reach the assets of IBC (which was not a party to the Akagi action) in order to
    protect Mr. Akagis interests.  Finally, with respect to the
ex parte
nature of the application, there was no evidence of urgency or of any reason to
    believe that, if given notice, Synergy or IBC (or Smith or Prentice, for that
    matter) would take steps to frustrate the legal process or undermine Mr.
    Akagis prospects of recovery.

[108]

The Initial
    Order must be set aside on this basis as well.

The Certificates of Pending
    Litigation

[109]

The final Subsequent
    Order, granted
ex parte
on August 2, 2013, authorized the Receiver to
    register certificates of pending litigation not only against the property of Synergy
    and IBC (the original targets of the receivership application) but also against
    the property of the 43 Additional Debtors sought to be added to the
    receivership, only two of which were debtors to the underlying Akagi action.

[110]

There are at
    least two problems with this aspect of the Order.

[111]

First, no action
    or application has been commenced by Mr. Akagi, or anyone else, asserting a
    claim to an interest in land or requesting a certificate of pending
    litigation.  Pursuant to s. 103 of the
Courts of Justice Act
and rule
    42.01(2), these requirements are mandatory before an order authorizing the
    issuance of a certificate of pending litigation can be made:
Chilian v.
    Augdome Corp.
(1991), 78 D.L.R. (4th) 129, 2 O.R. (3d) 696 (C.A.), at p.
    714;
Re Erdman
, 2012 ONSC 3268, at para. 65. Nor was it asserted
    before this Court that Mr. Akagi, or anyone else, intended to commence such an
    action.

[112]

Secondly, there
    is no indication that either Mr. Akagis claim or the claims sought to be
    protected on behalf of the 3800 unnamed investors give rise to any claims to an
    interest in land.  The thrust of the claim is that they were all victims of a
    fraudulent tax allocation scheme, not a fraudulent land investment scheme. 
    While there may be other ways of immobilizing the lands of targeted entities 
    such as the freezing orders otherwise attacked in these proceedings  a
    certificate of pending litigation cannot be issued in the air against unknown
    and undescribed lands regarding which no claim is, or could be, asserted.

[113]

For these
    reasons, the August 12 Order authorizing the issuance of certificates of
    pending litigation must be set aside.

DISPOSITION

[114]

For the
    foregoing reasons, I would set aside the Initial Order dated June 24, 2013, the
    Subsequent Orders dated June 24, 2013, June 28, 2013 and August 2, 2013, and
    the Come-Back Hearing Order dated September 16, 2013.

[115]

If the parties cannot agree on costs, they may make brief written
    submissions, not to exceed 8 pages in length, within 30 days of the release of
    these reasons.

Released: R.A.B.  May 22, 2015

R.A. Blair J.A.

I agree Janet Simmons J.A.

I agree R.G. Juriansz J.A.





[1]
The defendant Breau was never served with the proceedings, and by the time of
    the summary judgment motion, the defendant Delahaye had made an assignment in
    bankruptcy.



[2]
The Receiver now concedes that an error was made in granting this
    authorization, but argues that the lands should remain encumbered in some other
    fashion.



[3]
Legislation governing the affairs of corporations provides for the appointment
    of an an inspector to carry out an investigation into the business and
    affairs of a corporation or its affiliates: see the
Canada Business Corporations Act
,

R.S.C. 1985, c.
    C-44 (CBCA), ss. 229-230; the

Ontario Business Corporations Act
, R.S.O.
    1990, c. B.16 (OBCA), s. 161.  In general, this relief is available at the
    instance of a shareholder where it is apparent that the corporations books and
    records are not properly kept or are inaccurate, or where there has been some
    deceit or oppressive conduct practiced against the shareholders:
Re Baker and Paddock Inn Peterborough Ltd
.
(1977), 16 O.R. (2d) 38 (H.C.), at p. 39.  Its purpose is to ensure that a
    corporation discharges its core obligation to provide shareholders with an
    accurate picture of its financial position:
Pandora Select Partners, LP. v. Strategy Real
    Estate Investments
, [2007] O.J. No. 993 (S.C.), at para. 13.  The court
    has broad powers to make any order it thinks fit, but, in particular, is
    empowered to appoint an inspector to conduct an investigation and to authorize
    the inspector to enter any premises in which the court is satisfied there might
    be relevant information, to examine anything and to make copies of any document
    or record found on the premises, and to require any persons to produce
    documents or records to the inspector.  While this case does not concern this
    corporate statutory framework, the notion of a receiver with investigative
    powers appears to have been born in that context.  Nothing in these reasons is
    meant to suggest that an investigative receiver is intended to supplant the
    appointment of an inspector under the relevant legislation.



[4]
That is, an order providing for discovery of a non-party prior to trial.



[5]
It is not necessary to comment here on the debate in the authorities as to
    whether it is necessary for a creditor seeking the appointment of an
    investigative receiver to demonstrate fraud.  It is accepted in this case that
    there has been fraud; Mr. Akagis judgment is based on that finding.



[6]
I will deal with the issues surrounding the authorization of certificates of
    pending litigation separately.


